DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/2/2021 is acknowledged. Claims 15-17 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement filed 1/25/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, foreign documents 15-16 are written in Chinese with no English abstract or explanation of relevance.
The information disclosure statement filed 1/25/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information 

Claim Objections
Claims 21, 30 are objected to because of the following informalities:  claim 30 “A implant” should read “An implant”. Claim 21 is claimed as depending on withdrawn claim 16, but this appears to be a clear error as claim 16 is a method. For examination purposes, claim 21 is interpreted as depending on claim 16.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/213712, 15/837075 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In regards to .
However, claims 12-14, 18-30 do not contain express, implicit, or inherent support in the application for every feature being claimed and the effective filing date of these claims is the date the instant application was filed of 1/18/2019.

Drawings
The drawings are objected to because the Figures are of poor-quality gray-scale/photocopies (Figures 1, 5B, 7, 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1 ‘70’, ‘72’; Figure 3 ‘35’, ‘90’, ‘92’, ‘100’; Figure 4 ‘96’, ‘90’, ‘92’, ‘100’; Figure 16 ‘162’, ‘164’, ‘166’, ‘168’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Applicant specification makes it clear that Figures 1-5 are prior art from the ‘712 application. Figures 5A-5B are already labeled prior art, thus Figures 1-4 should all be labeled as such too.
The drawings are objected to because the disclosure does not conform with Rule 1.74: “When there are drawings, there shall be a brief description of the several views of the drawings 
The drawings are objected to because Figure 11 contains element numbers that are not discernable, these numbers should be remove.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: see drawing objections above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 12-14, 18-30, the limitations of “wherein the location and size of said at least one discontinuity are configured to enhance at least one performance parameter of said implant”, “wherein said at least one performance parameter is selected from the following list: sensitivity to pressure, sensitivity to temperature, mechanical strength, reduction of mechanical stress in said diaphragm, and long-term accuracy”, “wherein said sensitivity to temperature is achieved by positioning said at least one discontinuity such that a coefficient of thermal expansion mismatch effect counteracts a gas expansion effect to reduce capacitive gap change due to temperature”, “said attachment including at least one discontinuity configured to enhance at least one performance parameter of said implant”, “wherein said at least one performance parameter is selected from the following list: sensitivity to pressure, sensitivity to temperature, mechanical strength, and long term accuracy”, wherein said sensitivity to temperature is 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. See MPEP 2173.05(g). The dependent claims are rejected for depending on such features.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 12-14, 18-30, the limitations “wherein the location and size of said at least one discontinuity are configured to enhance at least one performance parameter of said implant”, “wherein said at least one performance parameter is selected from the following list: sensitivity to pressure, sensitivity to temperature, mechanical strength, reduction of mechanical stress in said diaphragm, and long-term accuracy”, “wherein said sensitivity to temperature is achieved by positioning said at least one discontinuity such that a coefficient of thermal expansion mismatch effect counteracts a gas expansion effect to reduce capacitive gap change due to temperature”, “said attachment including at least one discontinuity configured to enhance at least one performance parameter of said implant”, “wherein said at least one performance parameter is selected from the following list: sensitivity to pressure, sensitivity to temperature, mechanical strength, and long term accuracy”, wherein said sensitivity to temperature is achieved by positioning said at least one discontinuity such that a coefficient of thermal expansion mismatch effect counteracts a gas expansion effect to reduce capacitive gap change due to temperature”, “wherein the location of said at least one discontinuity is configured to enhance at least one performance parameter of said implant”  renders the claim indefinite. The claims amount to a functional limitation of the ability of lack of structures (i.e. discontinuity) which are optimized to allow for such features, but the disclosure as filed contains no description of how such functions are achieved for the scopes being claimed but merely repeats the claim features.  This amounts to unlimited functional limitation, however, there is no clear-cut indication of how such functions are achieved. See MPEP 2173.05(g) Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software-based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear-cut indication of scope because it imposed no structural limits on the screen. As such, the metes and bounds of the claim are not clear which renders the claim indefinite. 
Claim 7 “at least one said electrical contact outside said capacitive gap” lacks proper antecedent basis.
Claim 12 “the location” lacks proper antecedent basis.
Claim 20 “said at least one electrode” is unclear whether this is in reference to the base electrode, diaphragm electrode or both. Applicant should amend the claim to make clearer.
Claim 30 “a housing having…at least one opening…an opening in said housing” renders the claim indefinite. It is unclear if these are in reference to the same or different elements which makes the metes and bounds of the claim unclear and renders the claim indefinite.
The dependent claims are rejected for depending on a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-14, 18, 22, 25-27, 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Brien et al. (O’Brien, US 2006/0287602).
Regarding claim 1, O’Brien teaches an implant comprising: 
a housing that defines a housing cavity (see Figure 16 618); 
a sensor connected to said housing (see Figure 16, elements not housing 618) comprising: 
a diaphragm configured to flex in response to external changes in pressure (see Figure 16 608); 

wherein said floating base is positioned entirely within said cavity and wherein said attachment along said perimeter contains at least one discontinuity (see Figure 16, [0116] discontinuity formed by pillar-like supporting elements 612. pillars have known meaning and thus pillar like are not continuous structures along perimeter and meet the claimed limitation under BRI, i.e. discontinuous between the various pillar like supporting elements 612). 
Regarding claim 2, O’Brien teaches wherein said floating base is attached only to said diaphragm (see Figure 16, 606 only attached to 608 via 612 as [0128] 616 can be attached to one of 606 and 604).
Regarding claim 3, O’Brien teaches wherein said sensor is a capacitive pressure sensor (see Figure 16 602, [0128], title, [0011]).
Regarding claim 4, O’Brien teaches said diaphragm is connected to said housing to form a hermetic seal about said housing cavity (see Figure 16 [0128]).
Regarding claim 5, O’Brien teaches wherein said sensor includes electrical contacts positioned on said diaphragm (see Figure 16, interpreted as reading on the plate 604 or the electrical contact of 616 to plate 604 per [0128]).
Regarding claim 6 O’Brien teaches said at least one discontinuity vents said capacitive gap to said housing cavity such that liquid or gas passes between said gap and said housing cavity (see Figure 16, intended result, result of such discontinuity 612 allows such claimed result). 

Regarding claim 8, O’Brien teaches wherein said capacitive gap includes at least one electrode positioned on said diaphragm (see Figure 16 604) and at least one electrode positioned on said floating base (see Figure 16 606 via 612). 
Regarding claim 9, O’Brien teaches further comprising a coil in electrical communication with said sensor, said coil positioned within said housing (see Figure 16 616 [0128]).
Regarding claim 12, O’Brien teaches wherein the location and size of said at least one discontinuity are configured to enhance at least one performance parameter of said implant (see Figure 16, intended result, result of such discontinuity 612 allows such claimed result; in the alternative, such is prima facie obviousness for optimizing the structures by routine experimentation by changing scale or size of the claimed components in the claimed arrangement which would not perform differently as claimed than the prior art device i.e. measure pressure by capacitance changes: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as 
Regarding claim 13, O’Brien teaches wherein said at least one performance parameter is selected from the following list: sensitivity to pressure, sensitivity to temperature, mechanical strength, reduction of mechanical stress in said diaphragm, and long-term accuracy (see Figure 16, intended result, result of such discontinuity 612 allows such claimed result; in the alternative, such is prima facie obviousness for optimizing the structures by routine experimentation by changing scale or size of the claimed components in the claimed arrangement which would not perform differently as claimed than the prior art device i.e. measure pressure by capacitance changes: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 14, O’Brien teaches wherein said sensitivity to temperature is achieved by positioning said at least one discontinuity such that a coefficient of thermal expansion mismatch effect counteracts a gas expansion effect to reduce capacitive gap change due to temperature  (see Figure 16, intended result, result of such discontinuity 612 allows such claimed Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 18, O’Brien teaches an implant comprising: 
a housing that defines a cavity (see Figure 29 elements 808 and 806); 
a sensor connected to said housing (see Figure 29 elements not 808 and 806) comprising: 
a diaphragm having at least one diaphragm electrode (see Figure 29 802 including region 810 with 812 and 814); and 
a base attached to said diaphragm, said base including at least one base electrode wherein said base and diaphragm define a capacitive gap between the at least one diaphragm electrode and the at least one base electrode (see Figure 29 804 with 816); and 
wherein said base attaches to said diaphragm along a perimeter of said capacitive gap (see Figure 29), said attachment including at least one discontinuity configured to enhance at Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 22, O’Brien teaches wherein said implant includes a circuit having a resonant frequency that changes in response to a sensed parameter (see entire document, especially [0075]-[0078]).
Regarding claim 25, O’Brien teaches wherein said diaphragm includes a thick region and a thin region wherein said thin region is aligned with said capacitive gap (see figure 29).
Regarding claim 26, O’Brien teaches wherein said at least one performance parameter is selected from the following list: sensitivity to pressure, sensitivity to temperature, mechanical strength, and long term accuracy (see Figure 29 element 818, intended result met by the structures present; in the alternative, such is prima facie obviousness for optimizing the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 27, O’Brien teaches wherein said sensitivity to temperature is achieved by positioning said at least one discontinuity such that a coefficient of thermal expansion mismatch effect counteracts a gas expansion effect to reduce capacitive gap change due to temperature (see Figure 29 element 818, intended result met by the structures present; i in the alternative, such is prima facie obviousness for optimizing the structures by routine experimentation by changing scale or size of the claimed components in the claimed arrangement which would not perform differently as claimed than the prior art device i.e. measure pressure by capacitance changes: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 30, O’Brien teaches an implant comprising: 
a housing having a plurality of walls and at least one opening (see Figure 16 618); 
a sensor connected to an opening in said housing (see Figure 16, elements not 618), said sensor comprising: 
a first layer having a first dimension (see Figure 16 element 608 has at least one dimension); 
a second layer having a second dimension shorter than said first dimension (see Figure 16 element 606, includes a dimension shorter than at least one dimension of 608); 
wherein said second layer is positioned entirely within said housing and a surface of said first layer is exposed to the exterior of said housing (see Figure 16 608 and 606 meet these requirements); 
wherein said second layer is attached to said first layer to define a capacitive gap between layers, said attachment being positioned along a perimeter of said capacitive gap; wherein said attachment along said perimeter contains at least one discontinuity (see Figure 16 606 attached via 612 to 608; [0116] discontinuity formed by pillar-like supporting elements 612. pillars have known meaning and thus pillar like are not continuous structures along perimeter and meet the 
wherein the location of said at least one discontinuity is configured to enhance at least one performance parameter of said implant (see Figure 16 element 612, intended result met by the structures present; in the alternative, such is prima facie obviousness for optimizing the structures by routine experimentation by changing scale or size of the claimed components in the claimed arrangement which would not perform differently as claimed than the prior art device i.e. measure pressure by capacitance changes: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (O’Brien, US 2006/0287602) as applied to claim 1 above, and further in view of Courcimault (US 2007/0267708).

Courcimault teaches a similar sensor for implantation, and teaches many biocompatible materials that the sensor substrates may be, such that these materials are known selection of choice for the structures claimed to meet the limitations that said diaphragm is made of a glass material and said floating base is made of silicon (see entire document, especially Figure 26, [0031] The sensor 50 is preferably formed using electrically insulating materials, particularly biocompatible ceramics, as substrate materials. Suitable materials are selected from a group comprising glass, fused silica, sapphire, quartz, or silicon. In one embodiment, fused silica is the substrate material. [0059] FIG. 26 shows a sensor 200 comprising a sensor body 202 of fused silica or other suitable material, as discussed above.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a prima facie obviousness to choose known materials for forming the substrate of a capacitive pressure sensor with materials known to be used for biocompatibility.
Regarding claim 11, the limitations are met by O’Brien in view of Courcimault, except the limitations of wherein said diaphragm includes a thickness of about 195 .mu.m and said at least one discontinuity includes a length of about 6.75 mm are not directly taught. Both O’Brien and the instant invention are directed to implantable sensors, where O’Brien discusses that the thickness of the region of deflection should be sufficiently chosen to allow for deflection to measure pressure (see [0094]),  the scale of the sensor substrates being in the scale of microns (see [0126]) as opposed to the larger dimensions being claimed. However, such claimed dimensions of a scaled up sensor structures is a prima facie obviousness for optimizing the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).

Claims 18-21, 24-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Courcimault (US 2007/0267708).
Regarding claim 18, Courcimault teaches an implant comprising: 
a housing that defines a cavity (see Figure 26 202 side walls and upper wall); 
a sensor connected to said housing (see Figure 26) comprising: 
a diaphragm having at least one diaphragm electrode (see Figure 26 element 220 and 214 [0059]); and 
a base attached to said diaphragm (see Figure 26 element 208 where components attached via sidewalls), said base including at least one base electrode (see Figure 26 216, 217) wherein 
wherein said base attaches to said diaphragm along a perimeter of said capacitive gap, said attachment including at least one discontinuity configured to enhance at least one performance parameter of said implant (see Figure 26 attachment via side walls, discontinuity interpreted as all space between 208 and 204/220 sections including outside the capacitive gap, where such structure present meet the intended results; in the alternative, such is prima facie obviousness for optimizing the structures by routine experimentation by changing scale or size of the claimed components in the claimed arrangement which would not perform differently as claimed than the prior art device i.e. measure pressure by capacitance changes: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")). 
Regarding claim 19, Courcimault teaches wherein said base is positioned within the cavity of said housing (see Figure 26).

Regarding claim 21, the limitations are met by Courcimault, except the features of said diaphragm includes a thickness between about 100 .mu.m to about 300 .mu.m is not directly taught, Courcimault is discussed as a sensor with thicknesses in the nano scale, which is a smaller scale than the claimed ranges, but such claimed dimensions of a scaled up sensor is a prima facie obviousness for optimizing the structures by routine experimentation by changing scale or size of the claimed components in the claimed arrangement which would not perform differently as claimed than the prior art device i.e. measure pressure by capacitance changes: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 24, Courcimault teaches wherein said base includes at least one through substrate via (TSV) to electrically connect the at least one of the base electrode and said diaphragm electrode to a component outside said capacitive gap (see Figure 26 236, 237 [0061]).

Regarding claim 26, Courcimault teaches wherein said at least one performance parameter is selected from the following list: sensitivity to pressure, sensitivity to temperature, mechanical strength, and long term accuracy (see Figure 26 discontinuity space 210, intended result met by the structures present; in the alternative, such is prima facie obviousness for optimizing the structures by routine experimentation by changing scale or size of the claimed components in the claimed arrangement which would not perform differently as claimed than the prior art device i.e. measure pressure by capacitance changes: In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 27, Courcimault teaches wherein said sensitivity to temperature is achieved by positioning said at least one discontinuity such that a coefficient of thermal expansion mismatch effect counteracts a gas expansion effect to reduce capacitive gap change due to temperature (see Figure 26 discontinuity space 210, intended result met by the structures Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")).
Regarding claim 28, Courcimault teaches wherein said cavity of the housing of the implant is filled with vacuum, inert gas, other gas species, or gas at a predetermined pressure (see Figure 26, [0039]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Courcimault (US 2007/0267708) as applied to claim 18 above, and further in view of Bodecker et al. (Bodecker, US 2007/0118038).
Regarding claim 23, the limitations are met by Courcimault, except the limitation of said implant is filled with a liquid or gel is not directly taught.
.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Courcimault (US 2007/0267708) as applied to claim 18 above, and further in view of Voss (US 5,257,542).
Regarding claim 29, the limitations are met by Courcimault, where Courcimault teaches manufacture may be under vacuum (see [0039]), but does not directly teach the limitations wherein said cavity of the housing of the implant includes a getter material. 
Voss teaches a related capacitance pressure sensor, and teaches that getter material is commonly used to aid the chamber in keeping pressure as low as possible (see entire document, especially col. 2 lines 42-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791